DETAILED ACTION
Claims 1-3, 5-17 and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 19-20 the prior art taken either singly or in combination fails to anticipate or fairly suggest the zoom lenses and method of manufacturing a zoom lens as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of optical the zoom lenses or a method of manufacturing a zoom lens specifically including, as the distinguishing features in combination with the other limitations, as set forth in applicant’s remarks of September 3, 2020 pages 13-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
Applicant’s arguments, see remarks, filed February 12, 2021, with respect to the prior art rejections based on Tashiro and the rejection of claim 17 under 112 have been fully considered and in combination with the amendments are persuasive.  Specifically, the examiner agrees that Tashiro does not qualify as prior art under either 102(a)(1) or 102(a)(2) and the examiner apologizes for any 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ito US Patent Application Publication 2014/0313592, in regards to a zoom lens with some similarities (see figure 3 example 2) but failing at least to specifically including, in combination with the other limitations, a fourth lens group having positive refractive power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                          February 19, 2021